Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/364,171 filed on 3/25/19. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAZAR (US 2015/0073252) in further view of Yang (US 2014/0343392).
Regarding claim 1, MAZAR teaches A waterproof dry electrode (The breathable fabric may be coated to make it water resistant, waterproof, and/or to aid in wicking moisture away from the patch, paragraph 68), comprising an encapsulation (electronics housing 160 may comprise an encapsulant over the electronic components and PCB, paragraph 67), extraction electrode and a contact surface layer (The system may comprise an adherent patch, which attaches to the patient's thorax and contains sensing electrodes, battery, memory, logic, and wireless communication capabilities, paragraph 47, 48, 62 - 63), wherein the extraction electrode and the contact surface layer are connected with each other and disposed in the encapsulation (please refer to Fig. 1A-G; the patch and electrode namely 110 and 112, 114 are encapsulated and connected with each other as shown, please see corresponding description); the contact surface layer comprises an exposed part and an embedded part (as shown in Fig. 1A-G, the one side of path is exposed to other surface while one side has electrodes and PCB embedded, paragraph 53, and other corresponding paragraphs), the exposed part being exposed outside the encapsulation (as mentioned above, the exposed part is outside the encapsulation, paragraph 53, Fig. 1A-G); the encapsulation comprises flexible silicone and hard plastic portion, the embedded part being embedded into the hard plastic portion, and the hard plastic portion being packaged (In many embodiments, electronics housing 160 may comprise a water proof material, for example a sealant adhesive such as epoxy or silicone coated over the electronics components and/or PCB. In some embodiments, electronics housing 160 may comprise metal and/or plastic. Metal or plastic may be potted with a material such as epoxy or silicone, paragraph 67). Even though, it teaches silicone; does not specifically disclose silica gel. 
	Yang teaches the having silica gel (meanwhile, the increased transmission line can be reduced. The non-slip bar can be silica gel, rubber or (hook-and-loop) Velcro tape and the like, which can be the conductive materials or used as the electrode, paragraph 153).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Yang’s flexible silica gel with the system of MAZAR. One would be motivated to combine these teachings because in doing so it will provide non-slip connection; desirable in patches for monitoring heart rate and/or patient vitals.
	
Allowable Subject Matter
7.	Claims 1, 6 - 13 are allowed.
8.	Claims 2 – 5, 14 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	         The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Heller et al. (US 2017/0172961) teaches pharmaceutical suspensions containing drug particles, devices for their admistration, and methods of their use. 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632